542 S.E.2d 214 (2000)
351 N.C. 358
Carla S. MARLEY and Kenneth R. Marley
v.
Robert G. GRAPER, M.D. and Peter R. Young, M.D.
No. 562P99.
Supreme Court of North Carolina.
February 3, 2000.
Kathleen G. Sumner, Richard L. Vanore, Greensboro, for Marley.
John G. Golding, Charlotte, for Graper.
Prior report: 135 N.C.App. 423, 521 S.E.2d 129.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of February 2000."